UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2010 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary11.4% Best Buy 5,070 215,678 Carnival 10,180 395,798 Home Depot 20,440 661,234 Johnson Controls 12,050 397,530 News, Cl. A 28,630 412,558 Omnicom Group 13,880 538,683 Staples 6,640 155,310 Target 3,360 176,736 Time Warner 23,953 749,010 Toll Brothers 8,850 a 184,080 Walt Disney 5,130 179,088 Consumer Staples7.1% Clorox 2,870 184,082 CVS Caremark 16,790 613,842 Kraft Foods, Cl. A 8,970 271,253 PepsiCo 13,240 875,958 Philip Morris International 6,460 336,954 Safeway 10,290 255,809 Energy17.3% Anadarko Petroleum 2,550 185,716 Chevron 12,400 940,292 ConocoPhillips 13,200 675,444 EOG Resources 7,270 675,674 Exxon Mobil 9,044 605,767 Hess 6,790 424,715 Occidental Petroleum 20,100 1,699,254 Peabody Energy 5,130 234,441 Schlumberger 8,610 546,391 Valero Energy 8,950 176,315 Exchange Traded Funds.5% iShares Russell 1000 Value Index Fund 2,930 Financial24.6% ACE 3,150 164,745 Aflac 3,410 185,129 American Express 4,700 193,922 Ameriprise Financial 8,140 369,230 AON 6,190 264,375 Bank of America 66,420 1,185,597 Capital One Financial 2,750 113,877 Citigroup 100,240 a 405,972 Goldman Sachs Group 3,860 658,632 JPMorgan Chase & Co. 34,470 1,542,533 Marsh & McLennan 9,910 242,002 MetLife 13,420 581,623 Morgan Stanley 14,520 425,291 Prudential Financial 5,500 332,750 State Street 3,960 178,754 SunTrust Banks 7,820 209,498 Travelers 6,380 344,137 U.S. Bancorp 13,980 361,802 Wells Fargo & Co. 32,100 998,952 Health Care10.3% AmerisourceBergen 6,170 178,436 Amgen 5,620 a 335,851 Covidien 7,627 383,485 Johnson & Johnson 2,680 174,736 McKesson 2,910 191,245 Merck & Co. 18,530 692,096 Pfizer 58,250 998,988 Thermo Fisher Scientific 3,550 a 182,612 UnitedHealth Group 5,070 165,637 Warner Chilcott, Cl. A 6,496 a 165,973 WellPoint 2,840 a 182,839 Industrial9.1% Dover 5,770 269,748 Eaton 4,570 346,269 General Electric 67,660 1,231,412 Honeywell International 4,480 202,810 Raytheon 4,710 269,035 Republic Services 6,210 180,214 Tyco International 4,727 180,808 Union Pacific 7,860 576,138 Information Technology7.5% AOL 6,733 a 170,210 Cisco Systems 22,100 a 575,263 EMC 10,260 a 185,090 Hewlett-Packard 10,130 538,410 Microsoft 22,780 666,771 QUALCOMM 4,250 178,458 Tyco Electronics 13,030 358,064 Materials3.5% Air Products & Chemicals 2,190 161,950 CF Industries Holdings 1,840 167,771 Dow Chemical 11,500 340,055 Freeport-McMoRan Copper & Gold 4,120 344,185 International Paper 9,870 242,901 Telecommunication Services3.2% AT & T 30,930 799,231 Vodafone Group, ADR 15,310 b 356,570 Utilities4.8% Entergy 6,190 503,557 Exelon 4,120 180,497 FPL Group 5,260 254,216 PG & E 3,870 164,165 Questar 9,810 423,792 Southern 5,030 166,795 Total Common Stocks (cost $30,126,616) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $64,000) 64,000 c Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $78,019) 78,019 c Total Investments (cost $30,268,635) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's security on loan is $76,508 and the total market value of the collateral held by the portfolio is $78,019. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $30,268,635. Net unrealized appreciation on investments was $5,265,035 of which $6,181,581 related to appreciated investment securities and $916,546 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 34,856,146 - - Equity Securities - Foreign+ 356,570 - - Mutual Funds/Exchange Traded Funds 320,954 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio March 31, 2010 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary13.7% Aaron's 26,700 a 890,178 Advance Auto Parts 48,500 2,033,120 Aeropostale 55,462 b 1,598,969 American Greetings, Cl. A 33,100 689,804 Blyth 8,300 259,375 Brinker International 64,350 1,240,668 Cheesecake Factory 84,200 a,b 2,278,452 Copart 9,700 b 345,320 Dollar Tree 30,100 b 1,782,522 Expedia 21,600 539,136 Fossil 39,300 b 1,483,182 ITT Educational Services 5,000 a,b 562,400 PetSmart 41,600 1,329,536 Regis 19,400 362,392 Rent-A-Center 24,100 b 569,965 Ross Stores 21,800 a 1,165,646 Ryder System 9,777 378,957 Scholastic 29,100 a 814,800 Signet Jewelers 20,500 b 662,970 Timberland, Cl. A 26,700 b 569,778 Warnaco Group 24,450 b 1,166,510 Wyndham Worldwide 44,000 1,132,120 Consumer Staples3.6% Energizer Holdings 4,600 b 288,696 Hormel Foods 27,250 1,144,772 Lancaster Colony 33,600 1,981,056 Smithfield Foods 35,300 b 732,122 Tyson Foods, Cl. A 24,600 471,090 Universal 20,400 a 1,074,876 Energy5.8% Atwood Oceanics 12,100 b 419,023 Bill Barrett 43,300 a,b 1,329,743 EXCO Resources 25,300 465,014 Helix Energy Solutions Group 52,100 b 678,863 Oceaneering International 18,900 b 1,199,961 Oil States International 10,700 b 485,138 Pioneer Natural Resources 16,700 a 940,544 SEACOR Holdings 6,400 b 516,224 Southern Union 60,100 1,524,737 Unit 40,500 b 1,712,340 Financial19.3% Alexandria Real Estate Equities 16,800 a,c 1,135,680 American Financial Group 66,575 1,894,059 AmeriCredit 91,000 a,b 2,162,160 Ameriprise Financial 20,400 925,344 Annaly Capital Management 43,200 c 742,176 Corporate Office Properties Trust 18,200 a,c 730,366 Digital Realty Trust 13,800 a,c 747,960 Equity One 31,800 a,c 600,702 Federated Investors, Cl. B 15,900 a 419,442 Fifth Third Bancorp 46,200 627,858 First Horizon National 51,134 b 718,431 FirstMerit 65,106 1,404,336 HCC Insurance Holdings 52,450 1,447,620 Highwoods Properties 15,500 491,815 Hospitality Properties Trust 72,800 c 1,743,560 Hudson City Bancorp 92,900 1,315,464 Liberty Property Trust 18,200 c 617,708 Macerich 34,947 c 1,338,826 Mercury General 3,900 170,508 New York Community Bancorp 42,000 694,680 NewAlliance Bancshares 129,500 1,634,290 Old Republic International 42,200 535,096 Potlatch 38,500 a,c 1,349,040 Prosperity Bancshares 9,200 377,200 Regency Centers 19,000 a,c 711,930 Reinsurance Group of America 17,600 924,352 StanCorp Financial Group 41,300 1,967,119 SVB Financial Group 17,700 b 825,882 Weingarten Realty Investors 55,700 a,c 1,200,892 Westamerica Bancorporation 24,700 a 1,423,955 Health Care11.7% Cephalon 5,600 b 379,568 Charles River Laboratories International 26,800 b 1,053,508 Cooper 21,200 824,256 Endo Pharmaceuticals Holdings 60,600 b 1,435,614 Henry Schein 32,300 b 1,902,470 Humana 29,000 b 1,356,330 Kinetic Concepts 33,000 a,b 1,577,730 LifePoint Hospitals 29,900 a,b 1,099,722 Medicis Pharmaceutical, Cl. A 59,012 1,484,742 Omnicare 38,200 1,080,678 OSI Pharmaceuticals 13,800 b 821,790 Resmed 15,800 b 1,005,670 STERIS 43,500 a 1,464,210 Techne 33,900 2,159,091 Valeant Pharmaceuticals International 16,800 a,b 720,888 Vertex Pharmaceuticals 7,600 b 310,612 Industrial14.1% Brink's 27,009 762,464 Bucyrus International 21,500 1,418,785 Carlisle Cos. 53,300 2,030,730 Cintas 13,300 373,597 Con-way 32,300 1,134,376 Corrections Corp. of America 68,300 b 1,356,438 Donaldson 25,600 1,155,072 Dycom Industries 42,700 b 374,479 FTI Consulting 5,800 b 228,056 GATX 14,500 a 415,425 General Cable 14,400 a,b 388,800 Hubbell, Cl. B 37,450 1,888,603 Joy Global 22,000 1,245,200 KBR 24,100 534,056 Mine Safety Appliances 16,900 472,524 Oshkosh 72,200 b 2,912,548 Owens Corning 12,500 b 318,000 Pitney Bowes 17,700 a 432,765 Timken 78,500 2,355,785 Trinity Industries 32,500 a 648,700 URS 19,400 b 962,434 USG 16,000 a,b 274,560 Valmont Industries 10,700 886,281 Information Technology16.1% Advent Software 34,200 a,b 1,530,450 Avnet 28,300 b 849,000 Broadridge Financial Solutions 58,800 1,257,144 CA 34,100 800,327 Cognizant Technology Solutions, Cl. A 16,300 b 830,974 CommScope 47,000 b 1,316,940 Computer Sciences 27,400 b 1,493,026 Cypress Semiconductor 143,200 b 1,646,800 F5 Networks 26,500 b 1,630,015 FactSet Research Systems 16,000 1,173,920 Fairchild Semiconductor International 111,400 b 1,186,410 Gartner 42,700 a,b 949,648 Harris 7,000 332,430 Ingram Micro, Cl. A 36,700 b 644,085 Intersil, Cl. A 53,700 792,612 Micron Technology 58,100 b 603,659 Plantronics 36,139 1,130,428 Seagate Technology 27,000 b 493,020 Sybase 32,600 b 1,519,812 Synopsys 76,900 b 1,720,253 Tech Data 60,300 b 2,526,570 Teradata 25,400 b 733,806 Xilinx 23,400 596,700 Materials7.2% Cabot 27,600 839,040 Crown Holdings 29,000 b 781,840 Huntsman 62,200 749,510 International Paper 24,000 590,640 Lubrizol 14,400 1,320,768 Minerals Technologies 31,500 1,632,960 Reliance Steel & Aluminum 36,100 1,777,203 Temple-Inland 84,200 1,720,206 Valspar 14,600 430,408 Worthington Industries 97,000 1,677,130 Telecommunication Services.6% Telephone & Data Systems 28,200 Utilities7.2% Atmos Energy 21,500 614,255 CMS Energy 25,700 a 397,322 Constellation Energy Group 34,200 1,200,762 DPL 98,600 2,680,934 Energen 22,400 1,042,272 IDACORP 19,800 685,476 MDU Resources Group 76,500 1,650,870 NSTAR 9,100 322,322 NV Energy 129,800 1,600,434 ONEOK 17,200 785,180 WGL Holdings 15,400 533,610 Total Common Stocks (cost $142,210,508) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,516,000) 1,516,000 d Investment of Cash Collateral for Securities Loaned12.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,259,878) 20,259,878 d Total Investments (cost $163,986,386) 113.0% Liabilities, Less Cash and Receivables (13.0%) Net Assets 100.0% a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's securities on loan is $20,171,883 and the total market value of the collateral held by the portfolio is $21,334,073, consisting of cash collateral of $20,259,878 and U.S. Government and agency securities valued at $1,074,195. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $$163,986,386. Net unrealized appreciation on investments was $16,480,240 of which $24,537,782 related to appreciated investment securities and $8,057,542 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 158,690,748 - - Mutual Funds 21,775,878 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2010 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary16.3% American Public Education 5,699 a 265,573 Arbitron 7,432 b 198,137 Audiovox, Cl. A 7,773 a 60,474 Big 5 Sporting Goods 7,948 120,969 BJ's Restaurants 5,249 a,b 122,302 Blue Nile 3,876 a,b 213,258 Blyth 3,108 97,125 Brown Shoe 13,703 212,122 Brunswick 27,605 b 440,852 Buckle 7,268 b 267,172 Buffalo Wild Wings 5,015 a,b 241,272 Cabela's 14,190 a,b 248,183 California Pizza Kitchen 6,271 a 105,290 Callaway Golf 16,153 b 142,469 Capella Education 4,801 a,b 445,725 Carter's 19,437 a 586,026 Cato, Cl. A 11,439 245,252 CEC Entertainment 8,209 a 312,681 Children's Place Retail Stores 8,853 a 394,401 Christopher & Banks 9,082 72,656 CKE Restaurants 20,145 223,005 Coinstar 10,511 a,b 341,607 Crocs 29,954 a,b 262,697 Deckers Outdoor 4,381 a 604,578 DineEquity 4,361 a,b 172,390 Dress Barn 20,275 a 530,394 Drew Industries 6,698 a 147,490 E.W. Scripps, Cl. A 8,415 a 71,107 Ethan Allen Interiors 6,184 b 127,576 Finish Line, Cl. A 17,786 290,268 Fred's, Cl. A 13,496 161,682 Genesco 8,128 a,b 252,049 Group 1 Automotive 7,198 a,b 229,328 Gymboree 9,048 a 467,148 Haverty Furniture 7,116 b 116,133 Helen of Troy 11,227 a 292,576 Hibbett Sports 8,321 a,b 212,851 Hillenbrand 18,025 396,370 Hot Topic 15,168 a 98,592 HSN 12,795 a 376,685 Iconix Brand Group 20,077 a 308,383 Interval Leisure Group 9,693 a 141,130 Jack in the Box 18,376 a 432,755 JAKKS Pacific 11,946 a,b 155,895 Jo-Ann Stores 9,489 a,b 398,348 JOS. A. Bank Clothiers 5,610 a,b 306,586 K-Swiss, Cl. A 4,818 a,b 50,396 Kid Brands 3,996 a 34,565 La-Z-Boy 16,795 a,b 210,609 Landry's Restaurants 759 a,b 13,601 Lithia Motors, Cl. A 6,685 a,b 42,784 Live Nation 45,847 a 664,782 Liz Claiborne 26,116 a,b 194,042 Lumber Liquidators Holdings 3,312 a,b 88,331 M/I Homes 7,764 a 113,743 Maidenform Brands 5,963 a 130,292 Marcus 5,358 69,600 MarineMax 10,773 a 115,917 Men's Wearhouse 15,101 b 361,518 Meritage Homes 10,380 b 217,980 Midas 2,722 a 30,704 Monarch Casino & Resort 3,052 a 26,064 Monro Muffler Brake 7,459 266,734 Movado Group 2,345 b 26,452 National Presto Industries 1,194 b 141,979 Nautilus 11,524 a 34,802 NutriSystem 8,160 b 145,330 OfficeMax 25,057 a 411,436 Oxford Industries 5,377 109,314 P.F. Chang's China Bistro 8,283 a,b 365,529 Papa John's International 8,196 a 210,719 PEP Boys-Manny Moe & Jack 12,442 125,042 Perry Ellis International 3,423 a 77,531 PetMed Express 7,733 b 171,441 Pinnacle Entertainment 14,636 a,b 142,555 Polaris Industries 10,043 513,800 Pool 13,908 b 314,877 Pre-Paid Legal Services 2,855 b 108,062 Quiksilver 42,920 a 203,012 Red Robin Gourmet Burgers 4,953 a 121,051 Ruby Tuesday 19,422 a 205,291 Ruth's Hospitality Group 6,115 a,b 32,410 Shuffle Master 22,194 a 181,769 Skechers USA, Cl. A 11,055 a 401,518 Skyline 73 b 1,358 Sonic 17,744 a 196,071 Sonic Automotive, Cl. A 14,319 a,b 157,509 Spartan Motors 9,902 55,451 Stage Stores 13,323 205,041 Stamps.com 7,863 a 79,416 Standard Motor Products 9,172 90,986 Standard-Pacific 37,818 a 170,937 Steak N Shake 466 a,b 177,672 Stein Mart 9,700 a 87,591 Sturm Ruger & Co. 9,301 b 111,519 Superior Industries International 8,137 b 130,843 Texas Roadhouse 19,463 a,b 270,341 Tractor Supply 12,160 b 705,888 True Religion Apparel 8,809 a,b 267,441 Tuesday Morning 11,200 a 73,808 UniFirst 5,353 275,680 Universal Electronics 4,211 a 94,074 Universal Technical Institute 7,693 a,b 175,554 Volcom 4,837 a,b 94,418 Winnebago Industries 6,417 a,b 93,752 Wolverine World Wide 16,549 482,569 Zale 2,523 a 6,913 Zumiez 5,386 a,b 110,359 Consumer Staples3.6% Alliance One International 26,272 a,b 133,724 Andersons 6,608 b 221,236 Boston Beer, Cl. A 3,995 a 208,779 Cal-Maine Foods 3,690 b 125,054 Calavo Growers 1,491 b 27,196 Casey's General Stores 17,345 544,633 Central Garden & Pet, Cl. A 24,172 a 221,416 Cracker Barrel Old Country Store 7,581 351,607 Darling International 27,257 a 244,223 Diamond Foods 6,414 b 269,645 Great Atlantic & Pacific Tea 7,063 a,b 54,173 Hain Celestial Group 10,679 a,b 185,281 J & J Snack Foods 5,384 234,042 Lance 8,515 196,952 Nash Finch 4,102 138,032 Peet's Coffee & Tea 3,155 a,b 125,096 RC2 9,513 a 142,410 Sanderson Farms 6,386 b 342,353 Spartan Stores 9,495 136,918 TreeHouse Foods 11,296 a,b 495,556 United Natural Foods 13,021 a,b 366,281 WD-40 6,205 203,710 Energy5.0% Basic Energy Services 8,536 a,b 65,813 Bristow Group 11,391 429,782 CARBO Ceramics 5,411 b 337,322 Dril-Quip 8,894 a 541,111 Gulf Island Fabrication 4,495 97,766 Holly 12,410 b 346,363 Hornbeck Offshore Services 6,817 a 126,592 ION Geophysical 37,716 a,b 185,563 Lufkin Industries 4,584 362,824 Matrix Service 12,196 a 131,229 Oil States International 16,729 a 758,493 Penn Virginia 15,742 385,679 Petroleum Development 4,314 a 99,955 PetroQuest Energy 25,373 a,b 127,626 Pioneer Drilling 18,350 a 129,184 SEACOR Holdings 6,694 a 539,938 Seahawk Drilling 4,324 a 81,507 St. Mary Land & Exploration 18,690 650,599 Stone Energy 15,867 a 281,639 Superior Well Services 2,766 a,b 37,009 Swift Energy 12,538 a,b 385,418 Tetra Technologies 25,919 a 316,730 World Fuel Services 17,713 b 471,874 Financial17.8% Acadia Realty Trust 11,602 c 207,212 American Physicians Capital 3,392 108,374 Amerisafe 3,431 a 56,165 Bank Mutual 9,090 59,085 Bank of the Ozarks 2,980 b 104,866 BioMed Realty Trust 31,889 c 527,444 Boston Private Financial Holdings 24,313 179,187 Brookline Bancorp 22,680 241,315 Cash America International 10,327 407,710 Cedar Shopping Centers 13,081 b 103,471 City Holding 5,877 b 201,522 Colonial Properties Trust 19,420 c 250,130 Columbia Banking System 10,181 b 206,776 Community Bank System 12,253 b 279,123 Delphi Financial Group, Cl. A 16,448 413,832 DiamondRock Hospitality 36,573 a 369,753 Dime Community Bancshares 8,432 106,496 East West Bancorp 31,646 b 551,273 EastGroup Properties 8,019 c 302,637 eHealth 7,191 a 113,258 Employers Holdings 11,744 174,398 Entertainment Properties Trust 12,733 c 523,708 Extra Space Storage 29,460 b,c 373,553 EZCORP, Cl. A 16,133 a 332,340 First BanCorp/Puerto Rico 23,353 b 56,281 First Cash Financial Services 9,003 a 194,195 First Commonwealth Financial 18,299 b 122,786 First Financial Bancorp 17,939 319,135 First Financial Bankshares 7,163 b 369,253 First Midwest Bancorp 20,672 280,106 Forestar Group 12,426 a 234,603 Franklin Street Properties 18,651 b 269,134 Glacier Bancorp 19,939 b 303,671 Hancock Holding 8,109 b 339,037 Hanmi Financial 18,634 a,b 44,722 Home Bancshares 6,079 160,729 Home Properties 10,290 b,c 481,572 Independent Bank/MA 6,873 169,488 Infinity Property & Casualty 4,065 184,714 Inland Real Estate 25,981 b,c 237,726 Investment Technology Group 15,981 a 266,723 Kilroy Realty 13,434 b,c 414,305 Kite Realty Group Trust 11,653 c 55,119 LaBranche & Co. 13,666 a 71,883 LaSalle Hotel Properties 20,889 c 486,714 Lexington Realty Trust 38,154 b,c 248,383 LTC Properties 9,009 c 243,784 Medical Properties Trust 26,588 b,c 278,642 Mid-America Apartment Communities 8,624 b 446,637 Nara Bancorp 10,321 a 90,412 National Financial Partners 14,122 a 199,120 National Penn Bancshares 34,438 b 237,622 National Retail Properties 28,115 b,c 641,865 Navigators Group 3,169 a 124,637 NBT Bankcorp 11,734 268,122 Old National Bancorp 24,375 b 291,281 optionsXpress Holdings 16,125 262,676 Parkway Properties 8,980 c 168,644 Pennsylvania Real Estate Investment Trust 13,906 b,c 173,408 Pinnacle Financial Partners 8,992 a,b 135,869 Piper Jaffray 4,444 a 179,093 Portfolio Recovery Associates 4,635 a,b 254,322 Post Properties 13,838 c 304,713 Presidential Life 2,576 25,683 PrivateBancorp 17,755 b 243,243 ProAssurance 9,728 a 569,477 PS Business Parks 6,557 c 350,144 Rewards Network 4,487 60,126 RLI 5,606 b 319,654 S&T Bancorp 7,051 b 147,366 Safety Insurance Group 5,865 220,935 Selective Insurance Group 19,489 323,517 Signature Bank 14,075 a 521,479 Simmons First National, Cl. A 5,066 139,670 South Financial Group 86,542 b 59,826 Sovran Self Storage 8,865 c 309,034 Sterling Bancorp 6,200 62,310 Sterling Bancshares 24,061 134,260 Stewart Information Services 7,848 b 108,302 Stifel Financial 9,016 a 484,610 Susquehanna Bancshares 39,916 391,576 SWS Group 8,748 100,864 Tanger Factory Outlet Centers 13,391 b,c 577,956 Tompkins Financial 3,289 b 119,983 Tower Group 15,521 344,101 TradeStation Group 8,807 a 61,737 Trustco Bank 30,558 b 188,543 UMB Financial 10,038 407,543 Umpqua Holdings 34,088 b 452,007 United Bankshares 10,716 b 280,974 United Community Banks 31,697 a 139,784 United Fire & Casualty 5,041 90,688 Urstadt Biddle Properties, Cl. A 7,666 121,199 Whitney Holding 29,609 b 408,308 Wilshire Bancorp 9,075 b 100,097 Wintrust Financial 10,760 400,380 World Acceptance 5,902 a,b 212,944 Zenith National Insurance 11,030 422,670 Health Care13.9% Abaxis 5,973 a,b 162,406 Air Methods 3,941 a,b 133,994 Align Technology 21,175 a 409,524 Almost Family 2,510 a 94,602 Amedisys 9,465 a,b 522,657 American Medical Systems Holdings 24,396 a 453,278 AMERIGROUP 15,853 a,b 526,954 AMN Healthcare Services 8,291 a 72,961 AmSurg 11,745 a 253,575 Analogic 4,542 b 194,080 ArQule 15,897 a,b 91,567 Bio-Reference Laboratories 2,835 a 124,655 Cambrex 10,303 a 41,727 Cantel Medical 5,360 106,396 Catalyst Health Solutions 11,586 a 479,429 Centene 16,062 a 386,130 Chemed 7,992 b 434,605 Computer Programs & Systems 2,110 b 82,459 CONMED 7,526 a 179,194 Cooper 15,456 600,929 CorVel 2,022 a 72,286 Cross Country Healthcare 9,719 a 98,259 CryoLife 8,412 a 54,426 Cubist Pharmaceuticals 19,786 a 445,976 Cyberonics 9,641 a 184,722 Dionex 5,303 a 396,558 Eclipsys 19,195 a 381,597 Emergent Biosolutions 4,061 a 68,184 Enzo Biochem 7,678 a,b 46,222 eResearch Technology 19,145 a 132,292 Genoptix 5,731 a,b 203,393 Gentiva Health Services 10,789 a 305,113 Greatbatch 8,988 a,b 190,456 Haemonetics 8,553 a 488,804 Hanger Orthopedic Group 8,898 a 161,766 Healthcare Realty Trust 20,744 b,c 483,128 HealthSpring 17,882 a 314,723 Healthways 9,973 a 160,266 HMS Holdings 7,377 a 376,153 ICU Medical 3,867 a,b 133,218 Integra LifeSciences Holdings 7,560 a,b 331,355 Invacare 11,836 b 314,127 Inventiv Health 11,535 a 259,076 IPC The Hospitalist 3,243 a 113,862 Kendle International 6,588 a 115,158 Kensey Nash 5,324 a 125,593 Landauer 2,899 189,073 LCA-Vision 4,390 a 36,525 LHC Group 4,064 a 136,266 Magellan Health Services 11,916 a 518,108 Martek Biosciences 10,821 a,b 243,581 MedCath 1,987 a 20,804 Mednax 15,224 a 885,885 Meridian Bioscience 11,232 b 228,796 Merit Medical Systems 7,923 a 120,826 Molina Healthcare 4,363 a 109,817 MWI Veterinary Supply 3,452 a 139,461 Natus Medical 8,245 a 131,178 Neogen 5,747 a,b 144,250 Odyssey HealthCare 11,379 a 206,074 Omnicell 10,328 a 144,902 Palomar Medical Technologies 3,355 a 36,435 Par Pharmaceutical Cos. 12,824 318,035 PAREXEL International 18,027 a,b 420,209 PharMerica 8,707 a 158,642 Phase Forward 13,125 a 171,544 PSS World Medical 19,328 a,b 454,401 Quality Systems 5,371 b 329,994 Regeneron Pharmaceuticals 18,880 a 500,131 RehabCare Group 6,612 a 180,309 Res-Care 7,417 a 88,930 Salix Pharmaceuticals 18,079 a 673,443 Savient Pharmaceuticals 21,053 a,b 304,216 SurModics 3,627 a,b 75,949 Symmetry Medical 10,811 a 108,542 Theragenics 34,909 a 57,949 ViroPharma 23,891 a,b 325,634 West Pharmaceutical Services 9,871 b 414,088 Zoll Medical 5,919 a 156,025 Industrial16.6% A.O. Smith 8,020 b 421,611 AAON 5,873 b 132,847 AAR 13,521 a 335,591 ABM Industries 16,834 b 356,881 Actuant, Cl. A 21,154 413,561 Acuity Brands 13,214 b 557,763 Administaff 5,179 110,520 Aerovironment 3,176 a,b 82,925 Albany International, Cl. A 8,104 174,479 Allegiant Travel 5,234 a,b 302,839 American Science & Engineering 2,327 174,339 Apogee Enterprises 8,671 137,088 Applied Industrial Technologies 13,502 335,525 Applied Signal Technology 4,266 83,528 Arkansas Best 6,663 b 199,090 Astec Industries 4,963 a,b 143,728 ATC Technology 8,166 a 140,129 AZZ 5,154 174,463 Badger Meter 4,451 b 171,408 Baldor Electric 12,314 b 460,544 Barnes Group 14,915 b 290,097 Belden 16,348 448,916 Bowne & Co. 11,096 123,831 Brady, Cl. A 17,950 558,604 Briggs & Stratton 17,941 349,849 Cascade 3,216 b 103,587 CDI 1,531 22,444 Ceradyne 6,994 a 158,694 CIRCOR International 4,170 138,486 CLARCOR 15,476 533,767 Comfort Systems USA 12,773 159,535 Consolidated Graphics 4,505 a 186,552 Cubic 6,111 219,996 Curtiss-Wright 14,089 b 490,297 EMCOR Group 21,475 a 528,929 Encore Wire 4,061 84,469 EnPro Industries 6,614 a,b 192,335 ESCO Technologies 9,676 307,794 Esterline Technologies 8,827 a 436,319 Exponent 4,609 a 131,449 Forward Air 9,316 245,011 G & K Services, Cl. A 6,182 159,990 Gardner Denver 17,313 762,465 GenCorp 18,748 a,b 107,988 Geo Group 17,094 a 338,803 Gibraltar Industries 11,284 a 142,291 Griffon 17,210 a,b 214,437 Healthcare Services Group 11,891 266,239 Heartland Express 14,237 b 234,910 Heidrick & Struggles International 3,923 109,962 Hub Group, Cl. A 11,677 a 326,722 II-VI 7,180 a 242,971 Insituform Technologies, Cl. A 14,016 a 372,966 Interface, Cl. A 15,293 177,093 John Bean Technologies 6,655 116,729 Kaman 6,488 162,265 Kaydon 9,614 361,486 Kelly Services, Cl. A 5,875 a 97,878 Knight Transportation 18,415 b 388,372 Lawson Products 223 3,450 Lindsay 4,750 b 196,697 Lydall 5,375 a 42,194 Magnetek 8,478 a 14,243 Mobile Mini 9,156 a,b 141,826 Moog, Cl. A 13,365 a 473,388 Mueller Industries 10,413 278,964 NCI Building Systems 5,928 a 65,445 Old Dominion Freight Line 8,004 a 267,254 On Assignment 13,600 a 96,968 Orbital Sciences 20,395 a 387,709 Powell Industries 4,061 a,b 132,104 Quanex Building Products 11,759 194,376 Robbins & Myers 10,027 238,843 School Specialty 5,719 a 129,878 SFN Group 19,129 a 153,223 Simpson Manufacturing 10,793 299,614 SkyWest 19,378 276,718 Standard Register 4,091 21,887 Standex International 5,231 134,803 Stanley 4,600 a 130,134 Sykes Enterprises 14,150 a 323,186 Teledyne Technologies 10,588 a 436,967 Tetra Tech 21,404 a 493,148 Toro 11,313 b 556,260 Tredegar 9,299 158,827 Triumph Group 4,669 b 327,250 TrueBlue 11,473 a 177,831 United Stationers 8,314 a 489,279 Universal Forest Products 5,691 219,217 Viad 4,640 95,352 Vicor 4,559 a 62,960 Volt Information Sciences 2,995 a 30,579 Watsco 9,523 b 541,668 Watts Water Technologies, Cl. A 10,636 b 330,354 Information Technology18.0% Actel 8,853 a 122,614 Adaptec 51,337 a 167,872 Advanced Energy Industries 12,930 a 214,121 Agilysys 10,115 112,985 Anixter International 10,035 a 470,140 Arris Group 43,212 a 518,976 ATMI 7,844 a 151,468 Avid Technology 6,196 a,b 85,381 Bel Fuse, Cl. B 5,338 107,561 Benchmark Electronics 20,346 a 421,976 Black Box 4,645 142,880 Blackbaud 13,632 343,390 Blue Coat Systems 12,744 a,b 395,574 Brightpoint 27,886 a 209,982 Brooks Automation 25,126 a 221,611 Cabot Microelectronics 8,591 a,b 324,998 CACI International, Cl. A 10,436 a,b 509,799 Checkpoint Systems 12,680 a 280,482 CIBER 25,362 a 94,854 Cognex 10,499 194,127 Cohu 7,648 105,313 Commvault Systems 12,929 a 276,034 Compellent Technologies 5,457 a,b 95,770 comScore 5,909 a 98,621 Comtech Telecommunications 10,078 a 322,395 Concur Technologies 12,723 a,b 521,770 CSG Systems International 13,291 a 278,579 CTS 10,982 103,450 CyberSource 21,245 a,b 374,762 Cymer 8,889 a 331,560 Cypress Semiconductor 52,711 a 606,176 Daktronics 6,569 b 50,056 DealerTrack Holdings 10,451 a 178,503 Digi International 7,305 a 77,725 Diodes 9,502 a 212,845 DSP Group 11,912 a 99,227 DTS 4,337 a,b 147,631 Ebix 8,272 a,b 132,104 Electro Scientific Industries 6,168 a 79,012 EMS Technologies 5,279 a 87,631 Epicor Software 13,130 a 125,523 EPIQ Systems 13,837 a,b 171,994 Exar 8,459 a 59,636 FARO Technologies 4,240 a 109,180 FEI 11,457 a 262,480 Forrester Research 3,828 a 115,108 Gerber Scientific 8,219 a 51,040 Harmonic 27,126 a 171,165 Heartland Payment Systems 9,732 181,015 Hittite Microwave 5,896 a 259,247 Hutchinson Technology 8,788 a 54,837 Infospace 10,772 a 119,031 Insight Enterprises 15,181 a 217,999 Integral Systems 6,203 a 59,735 Interactive Intelligence 3,969 a 74,181 Intermec 14,158 a 200,760 Intevac 6,340 a 87,619 j2 Global Communications 14,622 a,b 342,155 JDA Software Group 12,862 a 357,821 Keithley Instruments 6,538 43,151 Knot 5,478 a 42,838 Kopin 16,826 a 62,256 Kulicke & Soffa Industries 24,041 a 174,297 Littelfuse 6,632 a 252,082 LoJack 4,908 a,b 20,270 Manhattan Associates 7,712 a 196,502 MAXIMUS 6,199 377,705 Mercury Computer Systems 7,010 a 96,177 Methode Electronics 12,527 124,017 Micrel 9,776 104,212 Microsemi 28,736 a 498,282 MKS Instruments 17,838 a 349,446 MTS Systems 3,812 110,662 NCI, Cl. A 1,428 a 43,168 NETGEAR 11,685 a 304,978 NetScout Systems 10,402 a 153,846 Network Equipment Technologies 8,704 a 47,959 Neutral Tandem 10,537 a,b 168,381 Newport 14,790 a 184,875 Novatel Wireless 12,263 a,b 82,530 Park Electrochemical 5,603 161,030 PC-Tel 6,043 a 37,346 Perficient 9,634 a 108,575 Pericom Semiconductor 9,256 a 99,132 Phoenix Technologies 16,209 a,b 52,193 Plexus 11,604 a 418,092 Progress Software 13,769 a 432,760 Radiant Systems 9,807 a 139,946 Radisys 12,015 107,654 Rogers 4,021 a 116,649 Rudolph Technologies 14,645 a 125,508 ScanSource 7,113 a 204,712 Sigma Designs 12,060 a,b 141,464 Skyworks Solutions 53,580 a,b 835,848 Smith Micro Software 10,498 a 92,802 Sonic Solutions 8,393 a,b 78,642 Standard Microsystems 5,634 a 131,160 StarTek 4,056 a 28,189 Stratasys 6,187 a 150,839 Supertex 2,517 a,b 64,410 Symmetricom 19,200 a 111,936 Synaptics 11,587 a,b 319,917 SYNNEX 7,463 a,b 220,606 Take-Two Interactive Software 27,167 a 267,595 Taleo, Cl. A 10,805 a 279,958 Technitrol 16,872 b 89,084 Tekelec 20,835 a 378,364 TeleTech Holdings 12,646 a 215,994 Tessera Technologies 18,013 a 365,304 THQ 23,628 a 165,632 Tollgrade Communications 4,672 a 29,387 Triquint Semiconductor 52,351 a 366,457 TTM Technologies 13,864 a 123,112 Tyler Technologies 9,881 a,b 185,170 Ultratech 4,531 a 61,622 United Online 32,579 243,691 Varian Semiconductor Equipment Associates 24,872 a 823,761 Veeco Instruments 12,322 a,b 536,007 ViaSat 10,868 a,b 376,141 Websense 13,701 a 311,972 Wright Express 10,775 a 324,543 Materials4.5% A.M. Castle & Co. 2,600 a 34,008 AMCOL International 9,532 b 259,270 American Vanguard 3,497 b 28,501 Arch Chemicals 7,574 260,470 Balchem 8,566 211,152 Brush Engineered Materials 5,592 a 126,211 Buckeye Technologies 12,152 a 158,948 Calgon Carbon 19,815 a,b 339,233 Century Aluminum 17,784 a 244,708 Clearwater Paper 3,244 a 159,767 Deltic Timber 2,477 b 109,112 Eagle Materials 12,397 329,016 H.B. Fuller 14,056 326,240 Headwaters 15,075 a 69,194 Myers Industries 8,673 90,893 Neenah Paper 7,080 112,147 NewMarket 3,663 377,252 Olympic Steel 2,995 97,787 OM Group 9,341 a 316,473 Penford 2,124 a 21,771 PolyOne 32,267 a 330,414 Quaker Chemical 3,884 105,295 Rock-Tenn, Cl. A 13,123 598,015 RTI International Metals 8,167 a 247,705 Schulman (A.) 9,527 233,126 Schweitzer-Mauduit International 5,843 277,893 Stepan 3,208 179,295 Texas Industries 7,608 b 259,965 Wausau Paper 20,363 a 173,900 Zep 6,296 137,756 Telecommunication Services.5% Cbeyond 5,584 a 76,389 Dycom Industries 11,126 a 97,575 General Communication, Cl. A 7,212 a 41,613 Iowa Telecommunications Services 8,017 133,884 NTELOS Holdings 11,198 199,212 USA Mobility 9,214 a 116,741 Utilities3.4% Allete 8,342 279,290 American States Water 6,798 235,891 Avista 19,478 403,389 Central Vermont Public Service 5,474 110,411 CH Energy Group 4,571 186,680 El Paso Electric 14,980 308,588 Laclede Group 8,055 271,615 New Jersey Resources 12,034 451,997 Northwest Natural Gas 8,174 b 380,908 Piedmont Natural Gas 24,122 b 665,285 South Jersey Industries 8,546 358,847 Southwest Gas 15,717 470,253 UIL Holdings 9,874 271,535 UniSource Energy 10,172 319,808 Total Common Stocks (cost $115,652,595) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.15%, 6/10/10 (cost $84,975) 85,000 d Investment of Cash Collateral for Securities Loaned23.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $32,141,270) 32,141,270 e Total Investments (cost $147,878,840) 122.8% Liabilities, Less Cash and Receivables (22.8%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's securities on loan is $31,033,582 and the total market value of the collateral held by the portfolio is $32,141,270. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $147,878,840. Net unrealized appreciation on investments was $22,722,407 of which $32,769,602 related to appreciated investment securities and $10,047,195 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Long Russell 2000 E-mini 10 677,100 June 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 138,318,718 - - Equity Securities - Foreign+ 56,281 U.S. Treasury - 84,978 - Mutual Funds 32,141,270 - - Liabilities ($) Other Financial Instruments:++ Futures (7,219) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2010 (Unaudited) Common Stocks93.8% Shares Value ($) Consumer Discretionary2.0% Amazon.com 27,780 a Exchange Traded Funds1.0% Powershares QQQ 39,370 b Information Technology88.9% Akamai Technologies 196,110 a,b 6,159,815 Amphenol, Cl. A 86,105 3,632,770 Apple 36,331 a 8,535,242 BMC Software 124,350 a 4,725,300 Broadcom, Cl. A 151,615 5,030,586 Cavium Networks 110,549 a 2,748,248 Cisco Systems 266,440 a 6,935,433 Cognizant Technology Solutions, Cl. A 72,405 a 3,691,207 Computer Sciences 69,260 a 3,773,977 Dolby Laboratories, Cl. A 87,880 a 5,155,920 Electronic Arts 194,962 a 3,637,991 EMC 287,510 a 5,186,680 Equinix 33,090 a 3,220,981 Google, Cl. A 15,500 a 8,788,655 Hewlett-Packard 140,585 7,472,093 Informatica 146,450 a 3,933,647 Lam Research 150,190 a 5,605,091 Lexmark International, Cl. A 75,600 a 2,727,648 Microsoft 297,085 8,695,678 Motorola 528,080 a 3,707,122 NetApp 119,520 a 3,891,571 NVIDIA 289,730 a 5,035,507 Oracle 287,433 7,384,154 Paychex 125,320 b 3,847,324 QUALCOMM 213,140 8,949,749 Quest Software 207,610 a 3,693,382 Research In Motion 111,450 a,b 8,241,727 Salesforce.com 58,920 a 4,386,594 Sybase 97,900 a,b 4,564,098 Teradata 134,210 a 3,877,327 Trimble Navigation 134,930 a 3,875,190 VMware, Cl. A 72,190 a 3,847,727 Telecommunication Services1.9% AT & T 136,710 Total Common Stocks (cost $148,393,864) Other Investment4.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,582,718) 7,582,718 c Investment of Cash Collateral for Securities Loaned4.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,821,810) 8,821,810 c Total Investments (cost $164,798,392) 102.6% Liabilities, Less Cash and Receivables (2.6%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the portfolio's securities on loan is $15,679,684 and the total market value of the collateral held by the portfolio is $16,230,240, consisting of cash collateral of $8,821,810 and U.S. Government and agency securities valued at $7,408,430. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $164,798,392. Net unrealized appreciation on investments was $25,763,794 of which $27,162,648 related to appreciated investment securities and $1,398,854 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 165,915,931 - - Equity Securities - Foreign+ 8,241,727 - - Mutual Funds 16,404,528 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
